Citation Nr: 0000490	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1988 to 
November 1994.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Evidence of record reveals that the appellant had some 
low back complaints during service and on physical 
examination, shortly before separation from service.

2.  Post-service evidence suggests that the veteran has a 
current low back disorder, to include arthritis (described as 
spurring), and that arthritis, if present, manifested within 
one year following service.  It is unclear whether there is 
limitation of motion, clinically confirmed.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder, to include arthritis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Regarding the instant case, where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and arthritis 
became manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of the disease during the period 
of service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(d) (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the veteran served 
on active duty from August 1988 to November 1993.  He claims 
that his back disorder is the result of a spinal tap 
performed at the 47th Med. in 1991 for meningitis.  However, 
service medical records do not reflect that the veteran 
underwent a spinal tap, nor that he received follow-up 
treatment in Ft. Lewis, Washington, as the veteran asserts.  
Although the Department of the Army conducted a search for 
these records, no such records were found.  Service medical 
records do show that the veteran was seen for law back strain 
in January 1990 and again in August 1990.  This strain 
resolved without treatment.  At the time of a physical 
examination near separation from service, the appellant 
complained of recurrent back pain.  On physical examination, 
no abnormalities were found.

However, an August 1994 VA x-ray showed that the veteran had 
mild spurring, anterior to L1, and minimal narrowing of the 
L5-S1 interspace.  The Board concludes that this evidence of 
spurring, noted within one year of separation from active 
duty, is sufficient to well ground the veteran's claim of low 
back disorder, to include arthritis, pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (1999).  It is noted that in April, no 
spurring was noted.  One consultation sheet suggested that 
the appellant might be young for the findings of spurring, 
and apparently a consultation was requested.  It is not clear 
whether that pertinent question was ever answered.  The RO 
scheduled a VA examination in order to evaluate this claim 
further, but the appellant failed to report for the 
examination.  However, there is no evidence of record 
indicating that the veteran received timely notice of this 
follow-up examination.  Moreover, it is not noted whether the 
notice was returned as undeliverable.

Based on the foregoing, it is the conclusion of the Board 
that this claim is well-grounded.  Further development is 
needed, however, prior to final resolution of this claim, in 
order to clarify the evidence of record.


ORDER

The claim of entitlement to service connection for a low back 
disorder, to include arthritis, is well grounded.  To this 
extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder, to include arthritis, is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In view of the foregoing, this case is REMANDED for the 
following actions:

		1.  The veteran should be scheduled for 
an appropriate VA examination in order to 
determine whether the spurring noted in 
the August 1994 VA radiologic report is 
evidence of arthritis in the low back, 
and if so, whether the record shows any 
limitation of motion.  Initially, the 
examiner is requested to review the 
claims file, including all service 
medical and post-service medical reports 
of record and adequately summarize all of 
the relevant history, including relevant 
treatment and diagnoses regarding the 
veteran's low back disorder.  On 
examination, all indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Then, the examiner is requested to 
provide an opinion as to the nature, 
extent and severity of all symptomatology 
of the veteran's low back disability at 
the time of the August 1994 radiologic 
report, including all functional 
impairment associated therewith.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes prior to the 
examination, and the complete examination 
report should be associated with the 
claims file.

		2.  If the veteran fails to report to 
this examination, the examining hospital 
should provide a copy of the letter of 
notice sent to the veteran, and such a 
letter should be associated with the 
claims file.  If a copy of this letter is 
not available, the examining hospital 
should provide the address used to send 
the letter and provide certification that 
the letter was not returned as 
undeliverable.

3.  The veteran and his representative 
are advised that while the case is on   
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

		4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disorder, to 
include arthritis.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



